In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Iannacci, J.), dated June 5, 2012, which denied, without prejudice to renewal at trial, their motion, inter alia, pursuant to CPLR 3124 to compel certain disclosure.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did *839not improvidently exercise its discretion in denying, without prejudice to renewal at trial, that branch of the plaintiffs’ motion which was pursuant to CPLR 3124 to compel certain disclosure. The plaintiffs failed to demonstrate that the defendants failed to provide or make available for inspection any of the materials demanded (see CPLR 3124).
The plaintiffs’ remaining contentions are without merit.
Skelos, J.P, Dillon, Hall and Roman, JJ., concur.